 


113 HR 4628 IH: Military Opportunities for Mothers Act
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4628 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2014 
Ms. Duckworth (for herself, Ms. Bordallo, Mrs. Noem, Mr. Blumenauer, Ms. Speier, Mr. Richmond, Ms. Matsui, Mr. Conyers, Mrs. Negrete McLeod, Ms. Kuster, Mrs. Carolyn B. Maloney of New York, Ms. Clark of Massachusetts, Ms. Tsongas, Mr. Honda, Mr. Garamendi, Mr. Nugent, Ms. Frankel of Florida, Ms. Brownley of California, Ms. Jackson Lee, Ms. Brown of Florida, Ms. DelBene, Mrs. Miller of Michigan, Mrs. Capito, Mr. DesJarlais, Mr. Price of Georgia, Mr. Farenthold, Mrs. Black, Mrs. Lummis, Mr. Harris, Mr. Veasey, Ms. Shea-Porter, Mr. Fleischmann, Mr. Barber, Ms. Michelle Lujan Grisham of New Mexico, Mr. Polis, Ms. Hanabusa, Ms. Bass, Mr. Ruiz, Ms. DeLauro, Mr. Cassidy, Mr. Meadows, Mr. Westmoreland, Mr. Schock, Mr. Duncan of South Carolina, Mr. Southerland, Mr. Huizenga of Michigan, Mr. Pearce, Ms. Hahn, Mr. Rodney Davis of Illinois, Mr. Gingrey of Georgia, Mr. Bucshon, Mr. Vargas, Ms. Titus, Mrs. Kirkpatrick, and Mr. Coffman) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to authorize additional leave for members of the Armed Forces in connection with the birth of a child. 
 

1.Short titleThis Act may be cited as the Military Opportunities for Mothers Act or the MOM Act.  
2.Availability of additional leave for members of the Armed Forces in connection with the birth of a child Section 701(j) of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; 
(2)by inserting after (j) the following new paragraph (1):  
 
(1)Under regulations prescribed by the Secretary concerned, a member of the armed forces who gives birth to a child shall receive 42 days of convalescent leave to be used in connection with the birth of the child. At the discretion of the member, the member shall be allowed up to 42 additional days in a leave of absence status in connection with the birth of the child upon the expiration of the convalescent leave, except that— 
(A)a member who uses this additional leave is not entitled to basic pay for any day on which such additional leave is used, but shall be considered to be on active duty for all other purposes; and 
(B)the commanding officer of the member may recall the member to duty from such leave of absence status when necessary to maintain unit readiness.; and 
(3)in paragraph (3), as redesignated, by striking paragraph (1) and inserting paragraphs (1) and (2). 
 
